DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:   	In claim 1, “which are assigned to which are assigned to the housing frame means” should probable read ““which are assigned to . 	  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control function units” in claim 1; “ modular fluid transport means” in claim 2; “fluid heating and/or cooling devices” in claim 17; “electrical and/or optical measuring devices” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 and 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein, in the operating or closure position, the control function unit is powered by the electrical energy supply means and is identified by the system identification means.” However, it is unclear what is being identified by the system identification means. It is unclear as to the characteristics of the control function unit to be identified by the system identification means. Is the identification related to the presence/absence of the control function unit and/or type of the control function unit?  	Appropriate correction is required. 	Claims 2-11 and 16-19 are included in this rejection by virtue of their dependency upon a rejected base claim.
Regarding claims 1 and 6, Claim limitation “system identification means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  	Applicant’s disclosure discloses a system identification means, but the disclosure fails to disclose as to the structure that constitutes the claimed “system identification means.”
Regarding claim 6, claim limitation “process protocol means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  	Applicant’s disclosure discloses a process protocol means, but the disclosure fails to disclose as to the structure that constitutes the claimed “process protocol means.” 	 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorincz et al. (previously cited, US 4,424,559) (hereinafter “Lorincz”).
Regarding claim 1, Lorincz discloses a bioprocess control device having 	 a plurality of control function units received in a device housing and designed and provided for bioprocesses and configured or configurable for control, conveying, measuring and/or sensor functionalities (the system of Lorincz is configurable to monitor and control a biochemical processes; col. 2, line 67 to col. 3, line 3), 	 wherein the device housing has modular drawer assemblies receiving the plurality of control function units, the drawer assemblies are movable (FIG. 1: modules 44,46,48,50,52,54 and 56, each including a control function unit; col. 5, ll. 31-68), relative to stationary housing frame means of the device housing (FIG. 1: housing 12) in an opening and/or removal position (see FIG. 1), allowing access for configuration and/or assembly to the control function unit of the plurality of control function units that is received in a respective drawer assembly, and being transferable (each module includes a drawer accommodating a plurality of control functions, e.g., temperature and pH sensors; col. 5, ll. 31-68; col. 10, ll. 19-26), and  	the drawer assemblies establishing an electrically supplying and electronically function-identifying contact between the control function unit and the housing frame means and/or electrical energy supply means (the temperature and pH sensors arranged within the modules and electrically coupled to the housing; col. 5, ll. 31-68; col. 10, ll. 19-26) and system identification means which are assigned to an additional drawer assembly, and wherein the drawer assemblies are moveable to an operating or closure position which can be locked by lock means (drawer assembly can be locked a lock means), wherein, in the operating or closure position, the control function unit is powered by the electrical energy supply means (the drawer are electrically coupled to electrical energy supply means) and is identified by the system identification means (microprocessor is coupled to the control function units and identifying the set points of the control functions (e.g., pH and temperature sensors); col. 10, ll. 19-47).
Regarding claims 2 and 17, Lorincz further discloses wherein the plurality of control function units includes a modular fluid transport means (e.g., gas sensor device; col. 10, ll. 19-26).
Regarding claims 3 and 18, Lorincz further discloses wherein at least one drawer assembly of the plurality of drawer assemblies has function identification and/or parameter means which provide identification data which identify the control function unit assembled to the at least one drawer assembly, and electrical parameter data assigned to the control function unit for processing by the system identification means at an electronic interface of the drawer assembly (each of the modules includes circuit boards; col. 5, ll. 31-33). The function identification and/or parameter means of Lorincz is structurally the same as the instant function identification and/or parameter means and thus fully capable of providing identification data which identify the assembled control function unit and electrical parameter data assigned to the control function unit for processing by the system identification means at an electronic interface of the at least one drawer assembly.
Regarding claim 4, the function identification means of Lorincz is structurally the same as the instant function identification means, and thus are considered to be fully capable of identifying in an automatic manner, a function type, a serial and/or version number, an operating voltage and/or an electrical parameter which is required for operation of the control function unit or which can be processed by said control function unit, if the control function unit is assembled in the drawer assembly and/or said drawer assembly in the operating or closure position. 
Regarding claim 5, Lorincz further discloses wherein communication and/or actualization means are assigned to the function identification or parameter means in such a manner that, in response to an electronic recording of the identification and/or parameter data, a modification of said data, and a storage of the modified data can be realized (each module includes a micro-processor board 94 coupled a main microprocessor 134; col. 5, ll. 50-52; col. 6, ll. 33-36). The main microprocessor is configured to monitor and control the biochemical process (col. 6, ll. 41-46). Thus, the microprocess is coupled to the communication and/or actualization means and is fully capable of in response to an electronic recording of the identification and/or parameter data, a modification of said data, and a storage of the modified data can be realized.
 Regarding claim 6, Lorincz further discloses wherein electronic process protocol means (microprocessor 134; col. 5, ll. 50-52; col. 6, ll. 33-36) is assigned to the function identification or parameter means  (circuit board 94). The process protocol means of Lorincz is structurally the same as the instant process protocol means and thus can record, store  and, for the purpose of processing provide operating data, configuration data and/or modifications of said operating and/or configuration data which correspond to an operation and/or a configuration of the plurality of control function unit. 
Regarding claim 7, Lorincz further discloses wherein the housing frame means of the device housing offer a plurality of shaft receptions for the drawer assemblies (as shown in FIG. 1: each drawer is received in a recess of the housing) in such a manner that, irrespective of the specific position, respective ones of the function control units received in the drawer assemblies can be placed at one of the receptions and can be displaced into the operating or locking position (the structures are the same and thus the function of the shafts).
Regarding claim 8, Lorincz further discloses wherein front outer surfaces of the drawer assemblies realize an, at least sectionwise, continuous outer surface of the device housing in the operating or locking position (as shown in FIG. 1, each of the drawers include an outer face having at least a portion thereof continuous).
Regarding claim 9, Lorincz further discloses wherein the front outer surfaces of the drawer assemblies which are adjacent to one another can be realized, aligned in a tile-like manner (see FIG. 1, which shows adjacent outer faces of adjacent drawer assemblies).
Regarding claim 10, the drawer assembly of Lorincz can be engaged with a lock means. It is noted that the “lock means” is not positively recited in the claims.
Regarding claims 11 and 19, Lorincz discloses the structure of the claimed drawer assembly and thus a rod and/or bracket lock assembly can be inserted into the drawer assembly for the purpose of locking at an angle of more than 45° in relation to the direction of the insertion of the drawer assembly and/or  wherein said lock assembly is realized for the common locking of a plurality of inserted drawer assemblies. 
Regarding claim 16, Lorincz discloses the structure of the claimed plurality of control function units and thus are assignable to a bioprocess reactor in a functional manner (the system of Lorincz is configurable to monitor and control biochemical processes; col. 2, line 67 to col. 3, line 3), and provided spatially adjacent thereto, and wherein the drawer assemblies are separable from the housing frame means (the modules can be separated from the housing 12; col. 2, ll. 19-25).
Therefore, Lorincz meets and anticipates the limitation set forth in claims 1-11 and 16-19.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument regarding the limitation “system identification means,” the limitation is still indefinite. Applicant cites paragraph 20 of the instant specification to show the structure that corresponds to the claimed system identification means (see pages 8 to 11 of the Remarks). However, the microcontroller unit discussed in the paragraph 20 is related to the function identification and/ parameter means recited in claim 3. In fact, the cited paragraph states that function identification and parameter means provide the identification data to be processed by the system identification means. Applicant’s specification does not describe the corresponding structure for the “system identification means”. Further, the system identification means does not denote specific structure. It is noted that if an Applicant employs means-plus-function language in a claim, corresponding structure (or material or acts) of a means (or step)-plus-function limitation must be disclosed in the specification in a way that one of ordinary skill in the art would understand what structure (or material or acts) will perform the recited function (  M.P.E.P. § 2181(II)). Applicant is reminded that 35 U.S.C. § 112, first paragraph, requires that “(t)he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms”. The rejection is maintained.
In response to the Applicant’s argument regarding the limitation “process protocol means,” the limitation is still indefinite. For support, Applicant provided several functions performed by the process protocol means (see page 9 of the Remarks). The process protocol means does not denote specific structure. It is still unclear what structure performs the recited function. It is noted that if an Applicant employs means-plus-function language in a claim, corresponding structure (or material or acts) of a means (or step)-plus-function limitation must be disclosed in the specification in a way that one of ordinary skill in the art would understand what structure (or material or acts) will perform the recited function (  M.P.E.P. § 2181(II)). Applicant is reminded that 35 U.S.C. § 112, first paragraph, requires that “(t)he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms”. The rejection is maintained.
Applicant argues that the combination does not disclose the claimed device (pages 10 to 11). Applicant’s argument is not commensurate with the scope of the claims. The claims do not require “plug and play” configurations. Independent claim 1 requires drawers that are moveable, control function unit, energy supply means and a system identification means (corresponding structure is not disclosed, and the limitation is examined as best understood), and all of these elements are disclosed by Lorincz. In particular, Lorincz discloses drawers containing sensors that are connected to microprocessors and circuit board (col. 5, ll. 31-68; col. 10, ll. 19-47), which can read on the claimed control function unit, system identification unit and function identification and/or parameter means. Furthermore, it should be noted that the claims as currently presented are generally narrative and recites several limitations related to the manner of operating the claimed device. It is suggested to further structurally define the claimed invention is terms of structure.
Conclusion
  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799